DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-20 of U.S. Patent No. US 10,955,532. Although the claims at issue are not identical, the scope and novel feature of the claims are the same and directed to the same invention, and the differences are obvious variation and they are not patentably distinct from each other, See below;
Instant Application 17/208665
US 10,955,532
1. A vehicle having an inertial reference and a ladar sensor, said ladar sensor mounted to the interior of a first electrically conductive housing; and said first electrically conductive housing having a first connector mounted thereto, and a cable connecting said ladar sensor to a second electrically conductive enclosure, and said cable having a first mating connector at a first end of said cable, the first mating connector adapted to mate with the first connector, and said cable having a second end and having a second mating connector at said second end, and said second mating connector adapted to mate with a second connector mounted to said second electrically conductive enclosure, and said second electrically conductive enclosure having a digital processor mounted therein, and said digital processor adapted to perform analysis of a scene in the field of view, and to command a positioning system to maneuver with respect to the object, and said ladar sensor further comprising:
a laser transmitter with modulated laser light output and an optic for illuminating a region in the field of view of the ladar sensor;
a zero range reference circuit having a zero range reference output adapted to signal the initiation of the modulated laser light output;
a clock driver circuit having a clock output, and having a temperature stabilized frequency reference; a two dimensional array of light sensitive detectors positioned at a focal plane of a light collecting and focusing system, each of said light sensitive detectors having an output producing an electrical response signal from a reflected portion of said modulated laser light output; a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having; an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, a range measuring circuit connected to an output of said electrical response signal demodulator, and said range measuring circuit further connected to the zero range Attorney docket no. 2013P92001US04 reference output, and the range measuring circuit connected to the clock output and having a range output; and said two dimensional array of light sensitive detectors electrically connected to said readout integrated circuit through a plurality of metallic depositions, a communications port having an input connected to the range output of each unit cell and adapted to transmit the range output of each unit cell through said first electrical connector.
1. A mobile ladar platform comprising: a first electrically conductive housing having an interior wall; a ladar sensor mounted to said interior wall of said first electrically conductive housing; a first connector mounted to said first electrically conductive housing and electrically connected to said ladar sensor; a cable extending between a first end and a second end; a second connector disposed at said second end of said cable and adapted to mate with said first connector; a third connector disposed at said first end of said cable; a second electrically conductive enclosure; a digital processor disposed within said second electrically conductive enclosure; and a fourth connector coupled to said second electrically conductive enclosure and coupled to said digital processor; said third connector connected to said fourth connector such that said cable connects said ladar sensor to said digital processor; said digital processor adapted to perform analysis of a scene in a field of view of said ladar sensor; said ladar sensor further comprising a laser transmitter with a modulated laser light output and a diffusing optic for illuminating a scene in the field of view, a zero range reference circuit having a zero range reference output adapted to signal the initiation of said modulated laser light output, a clock driver circuit having a clock output and having a temperature stabilized frequency reference, a two-dimensional array of light sensitive detectors positioned at a focal plane of a light collecting and focusing system, each of said light sensitive detectors having an output producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to said zero range reference output and to the clock output and having a range output, said two-dimensional array of light sensitive detectors electrically connected to said readout integrated circuit through a plurality of metallic bumps, and a communications port having an input connected to the range output of each unit cell and adapted to transmit the range output of each unit cell through said first electrical connector and said second connector.
2. The vehicle of claim 1 wherein said digital processor is adapted to identify at least one object in the field of view and command the positioning system to maneuver the mobile ladar platform relative to said object.
2. The mobile ladar platform of claim 1 wherein said digital processor is adapted to identify an object in the field of view and command a positioning system to maneuver said mobile ladar platform relative to the object.
3. The vehicle of claim 1wherein the laser transmitter comprises an optically pumped solid state laser.
3. The mobile ladar platform of claim 1 wherein said laser transmitter comprises an optically pumped solid state laser ….
4. The vehicle of claim 1 wherein the laser transmitter comprises a semiconductor laser formed in a semiconducting gain medium with at least one element selected from the set of indium, gallium, arsenic, phosphorus.
4. The mobile ladar platform of claim 1 wherein said laser transmitter comprises a semiconductor laser formed in a semiconducting gain medium with at least one element selected from the set of indium, gallium, arsenic, phosphorus.
5. The vehicle of claim 1 wherein the modulated laser light output is modulated with a waveform selected from the set of a single Gaussian pulse profile, multiple Gaussian profile pulses, a single flat-topped pulse profile, multiple flat-topped pulses, a pulsed sinewave, and a chirped sinewave pulse.
5. The mobile ladar platform of claim 1 wherein said modulated laser light output is modulated with a waveform selected from the set of a single Gaussian pulse profile, multiple Gaussian profile pulses, a single flat-topped pulse profile, multiple flat-topped pulses, a pulsed sinewave, and a chirped sinewave pulse.
6. The vehicle of claim 1 wherein the two dimensional array of light sensitive detectors is mounted directly to the readout integrated circuit.
6. The mobile ladar platform of claim 1 wherein the two-dimensional array of light sensitive detectors is mounted directly to the readout integrated circuit.
7. The vehicle of claim 1 wherein said two dimensional array of light sensitive detectors is formed of a semiconductor having at least one element selected from the set of silicon, indium, gallium, arsenic, phosphorus, aluminum, boron, antimony, magnesium, germanium, and nitrogen.
7. The mobile ladar platform of claim 1 wherein said two-dimensional array of light sensitive detectors is formed of a semiconductor having at least one element selected from the set of silicon, indium, gallium, arsenic, phosphorus, aluminum, boron, antimony, magnesium, germanium, and nitrogen.
8. The vehicle of claim 1 wherein said cable has at least one fiber optic waveguide therein, and said first mating connector has at least one fiber optic contact.
8. The mobile ladar platform of claim 1 wherein the cable has at least one fiber optic waveguide therein, and said first connector has at least one fiber optic contact.
9. The vehicle of claim 1 wherein said cable has at least one electrically conductive wire therein, and said first mating connector has at least one electrically conductive contact.
9. The mobile ladar platform of claim 1 wherein the cable has at least one electrically conductive wire therein, and said first connector has at least one electrically conductive contact.
10. A vehicle having a global positioning receiver and antenna and a ladar sensor mounted thereto; the ladar sensor with a field of view and said ladar sensor mounted to the interior of a first electrically conductive housing; and said first electrically conductive housing having a first connector mounted thereto, and a cable connecting said ladar sensor to a second electrically conductive housing, and said cable having a first mating connector at a first end of said cable, and said first mating connector adapted to mate with said first connector, and said cable having a second end and having a second mating connector at said second end, and said second mating connector adapted to mate with a second connector mounted to said second electrically conductive enclosure, and said second electrically conductive enclosure having a digital processor mounted therein, and said digital processor adapted to perform analysis of a scene in the field of view, and to command a positioning system to maneuver with respect to the object, and said ladar sensor further comprising: a laser transmitter with a modulated laser light output and an optic adapted to illuminate a scene in a field of view of the ladar sensor module; a zero range reference circuit having a zero range reference output adapted to signal the initiation of the modulated laser light output; a clock driver circuit having a clock output, and having a temperature stabilized frequency reference; a two dimensional array of light sensitive detectors positioned at a focal plane of a light collecting and focusing system, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output; a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having; an input connected to one of the light sensitive detector outputs, a range measuring circuit connected to an output of the electrical response signal demodulator, and the range measuring circuit further connected to the zero range reference output, and the range measuring circuit connected to the clock output and having a range output; and said two dimensional array of light sensitive detectors electrically connected to said readout integrated circuit through a plurality of metallic depositions.
10. A wheeled vehicle comprising: a first electrically conductive housing having an interior wall; a ladar sensor having a field of view and mounted to said interior wall of said first electrically conductive housing; a first connector mounted to said first electrically conductive housing and electrically connected to said ladar sensor; a cable extending between a first end and a second end; a second connector disposed at said second end of said cable and adapted to mate with said first connector; a third connector disposed at said first end of said cable; a second electrically conductive enclosure; a digital processor disposed within said second electrically conductive enclosure; and a fourth connector coupled to said second electrically conductive enclosure and coupled to said digital processor; said third connector connected to said fourth connector such that said cable connects said ladar sensor to said digital processor; said digital processor adapted to perform analysis of a scene in the field of view of said ladar sensor; said ladar sensor further comprising a laser transmitter with a modulated laser light output and a diffusing optic adapted to illuminate a scene in a field of view of the ladar sensor module, a zero range reference circuit having a zero range reference output adapted to signal the initiation of the modulated laser light output, a clock driver circuit having a clock output and having a temperature stabilized frequency reference, a two-dimensional array of light sensitive detectors positioned at a focal plane of a light collecting and focusing system, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output, and a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of the light sensitive detector outputs, an electrical response signal demodulator, and a range measuring circuit connected to an output of the electrical response signal demodulator, said range measuring circuit further connected to said zero range reference output and to said clock output and having a range output; said two-dimensional array of light sensitive detectors electrically connected to said readout integrated circuit through a plurality of metallic bumps.
11. The vehicle of claim 10 wherein the laser transmitter comprises an optically pumped solid state laser.
11. The wheeled vehicle of claim 10 wherein said laser transmitter comprises an optically pumped solid state laser …
12. The vehicle of claim 10 wherein the laser transmitter comprises a semiconductor laser formed in a semiconducting gain medium with at least one element selected from the set of indium, gallium, arsenic, phosphorus.
12. The wheeled vehicle of claim 10 wherein said laser transmitter comprises a semiconductor laser formed in a semiconducting gain medium with at least one element selected from the set of indium, gallium, arsenic, phosphorus.
13. The vehicle of claim 10 wherein the modulated laser light output is modulated with a waveform selected from the set of a single Gaussian pulse profile, multiple Gaussian profile pulses, a single flat-topped pulse profile, multiple flat-topped pulses, a pulsed sinewave, and a chirped sinewave pulse.
13. The wheeled vehicle of claim 10 wherein the modulated laser light output is modulated with a waveform selected from the set of a single Gaussian pulse profile, multiple Gaussian profile pulses, a single flat-topped pulse profile, multiple flat-topped pulses, a pulsed sinewave, and a chirped sinewave pulse.
14. The vehicle of claim 10 wherein the two dimensional array of light sensitive detectors is mounted directly to said readout integrated circuit.
14. The wheeled vehicle of claim 10 wherein said two-dimensional array of light sensitive detectors is mounted directly to said readout integrated circuit.
15. The vehicle of claim 10 wherein said cable has at least one fiber optic waveguide therein, and said first mating connector has at least one fiber optic contact.
15. The wheeled vehicle of claim 10 wherein said cable has at least one fiber optic waveguide therein and said first connector has at least one fiber optic contact.
16. The vehicle of claim 10 wherein said cable has at least one electrically conductive wire therein, and said first mating connector has at least one electrical contact.
16. The wheeled vehicle of claim 10 wherein said cable has at least one electrically conductive wire therein and said first connector has at least one electrical contact.
17. A vehicle having an inertial reference and a digital processor mounted therein, and said digital processor connected to a ladar sensor through a cable, the ladar sensor with a field of view and said ladar sensor mounted to the interior of an electrically conductive housing and said electrically conductive housing having a first electrical connector mounted thereto, said cable having a first mating electrical connector at a first end of said cable, the first mating electrical connector adapted to mate with the first electrical connector, and said cable having a second end, and having a second mating electrical connector at said second end, and said second mating electrical connector adapted to mate with a second electrical connector mounted to said digital processor, said digital processor adapted to perform analysis of a scene in the field of view, and to identify an object within said scene, and to command a positioning system to maneuver said vehicle with respect to the object, and said ladar sensor further comprising:
a laser transmitter with modulated laser light output and a diffusing optic for illuminating a scene in the field of view of the ladar sensor;
a zero range reference circuit having a zero range reference output adapted to signal the initiation of the modulated laser light output;
a clock driver circuit having a clock output, and having a temperature stabilized frequency reference; a two dimensional array of light sensitive detectors positioned at a focal plane of a light collecting and focusing system, each of said light sensitive detectors having an output producing an electrical response signal from a reflected portion of said modulated laser light output; a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, a range measuring circuit connected to an output of said electrical response signal demodulator, and said range measuring circuit further connected to the zero range reference output, and the range measuring circuit connected to the clock output and having a range output; said two dimensional array of light sensitive detectors electrically connected to said readout integrated circuit through a plurality of metallic depositions, a communications port having an input connected to the range output of each unit cell and adapted to transmit the range output of each unit cell through said cable to said digital processor.
17. A motor vehicle comprising: an electrically conductive housing having an interior wall; a ladar sensor having a field of view and mounted to said interior wall of said electrically conductive housing; and a digital processor connected to said ladar sensor through a cable; said digital processor adapted to perform analysis of a scene in the field of view, to identify an object within said scene, and to command a positioning system to maneuver with respect to the object; said ladar sensor further comprising a laser transmitter with modulated laser light output and a diffusing optic for illuminating a scene in the field of view, a zero range reference circuit having a zero range reference output adapted to signal the initiation of the modulated laser light output, a clock driver circuit having a clock output, and having a temperature stabilized frequency reference, an array of light sensitive detectors positioned at a focal plane of a light collecting and focusing system, each of said light sensitive detectors having an output producing an electrical response signal from a reflected portion of the modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, and a range measuring circuit connected to an output of said electrical response signal demodulator, and said range measuring circuit further connected to said zero range reference output, and said range measuring circuit connected to the clock output and having a range output; said two dimensional array of light sensitive detectors electrically connected to said readout integrated circuit through a plurality of metallic bumps; and a communications port having an input connected to the range output of each unit cell and adapted to transmit the range output of each unit cell through said cable to said digital processor.
18. The vehicle of claim 17 wherein the vehicle is selected from the set of a van and a truck.
18. The motor vehicle of claim 17 wherein the motor vehicle is selected from the set of a van and a truck.
19. The vehicle of claim 17 wherein the vehicle connects through a plurality of cables to a plurality of ladar sensors.
19. The motor vehicle of claim 17 wherein said digital processor connects through a plurality of cables to a plurality of ladar sensors.
20. The vehicle of claim 17 wherein said digital processor also connects to at least one 2D video camera. 
20. The motor vehicle of claim 17 wherein said digital processor also connects to at least one 2D video camera.


6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-20 of U.S. Patent No. US 10,557,926, for the same reason as stated in the above action.
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482